Title: To Benjamin Franklin from John Trusler, 6 February 1765
From: Trusler, John
To: Franklin, Benjamin


Sir
London February 6th. 176 5
The Literary Society desirous of extending their Scheme, and rendering it as general as possible, have presumed to enclose one of their Plans, and are induced to hope, should it meet with your Approbation, for the Honour of your Name as a Subscribing Member, and for any further Encouragement you may think proper to assist them with. An Answer directed to me opposite the High House, King Street, Covent Garden, will be esteemed a Favour, by the Collective Body. I am Sir In the Name of the Society, Your most obedient humble Servant.
Jno. Trusler
 
Addressed: To / Dr. Franklin.
